


110 HR 1828 IH: Teaching Fellows Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1828
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Price of North
			 Carolina (for himself, Mr.
			 Etheridge, Ms. Corrine Brown of
			 Florida, Mr. Hinojosa,
			 Mr. Miller of North Carolina,
			 Mr. McIntyre,
			 Mr. Klein of Florida,
			 Mr. Butterfield,
			 Mr. Nadler,
			 Mr. Walz of Minnesota,
			 Mr. Cohen,
			 Mr. Watt, Mr. Gutierrez, Mr.
			 Scott of Georgia, and Mr.
			 Shuler) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a national teaching fellowship program to
		  encourage individuals to enter and remain in the field of teaching at public
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching Fellows Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 faces an increasing need for high-quality educators.
			(2)Up to 1,000,000 of
			 the country’s 3,000,000 teachers will retire in the next 5 years. Schools in
			 the United States will have to hire 2,200,000 teachers by 2010.
			(3)The Congress
			 desires to inspire promising high school seniors and accomplished persons
			 currently involved in the field of education to become certified
			 teachers.
			(4)The opportunity
			 created by a fellowship program would allow persons in the field of education
			 the financial opportunity to obtain a quality education which they would use to
			 teach America’s youth.
			(5)The Congress
			 desires to motivate those who go into the field of teaching to become career
			 educators.
			(6)Many
			 paraprofessionals have received their training at community colleges and have
			 the potential and desire to obtain degrees in education and certification as
			 teachers.
			(7)Rural and
			 inner-city communities could greatly benefit from encouraging those in the
			 community who already have an interest in teaching to pursue a degree in
			 education and become career educators.
			3.Establishment of
			 programTitle II of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1021 et seq.) is amended—
			(1)by redesignating
			 Part B as Part C; and
			(2)by inserting after
			 Part A the following new part:
				
					BTeaching and
				Partnership Fellows
						211.State Teaching
				Fellows Program
							(a)PurposeThe
				purpose of this section is to encourage promising high school seniors and
				undergraduate students to enter the field of teaching and become career
				educators.
							(b)Establishment of
				State Teaching Fellows Program
								(1)Use of funds for
				scholarshipsFrom the funds appropriated under
				subsection (h), the Secretary shall make
				grants available to States for the purpose of establishing State Teaching
				Fellows Programs to provide scholarships for Teaching Fellows. Such
				scholarships shall be used to pay for tuition, fees, and other costs of
				attendance at institutions of higher education incurred by such Teaching
				Fellows.
								(2)Scholarship
				amountsScholarships to Teaching Fellows made available under
				this section shall be no less than $6,500 per year—
									(A)for each of 4
				years of undergraduate education, in the case of a Teaching Fellow who, at the
				time of application, was a high school senior;
									(B)for the third and
				fourth year of undergraduate education, in the case of a Teaching Fellow who,
				at the time of application, was in the second year of undergraduate education;
				and
									(C)for a fifth year
				of undergraduate education, in the case of a Teaching Fellow described in
				subparagraph (A) or (B), if such
				year is required in order to obtain a bachelor’s degree with a State license or
				certificate to teach.
									(3)Selection of
				FellowsTeaching Fellows shall be selected from individuals
				who—
									(A)at the time of application, are high school
				seniors or are in the second academic year of a program of undergraduate
				education at a two- or four-year degree-granting institution of higher
				education;
									(B)are United States citizens or aliens
				lawfully residing in the United States (other than as a nonimmigrant);
									(C)are residents of
				the State sponsoring the State Teaching Fellows Program to which they are
				applying;
									(D)meet the criteria
				established under
				subsection (c)(2)(C); and
									(E)enter into a
				written agreement with the State agency to fulfill the service requirement
				under
				subsection (e) in exchange for receipt of
				the scholarship made available under this section.
									(c)Competition for
				Federal funds
								(1)Administration
				of State programThe governor (or chief executive officer) of
				each State desiring to participate in the State Teaching Fellows Program shall
				designate a single State agency to administer the State Teaching Fellows
				Program. Such State agency shall have a full-time staff and may be a division
				of the State’s education department, a coordinating or governing board of
				higher education, an independent government agency, or a non-profit
				organization.
								(2)ApplicationA State agency designated under
				paragraph (1) shall submit an
				application to the Secretary at such time, in such a manner, and containing
				such information, as the Secretary may require. Such application shall—
									(A)identify the private and public
				institutions of higher education within the State that will participate in the
				State Teaching Fellows Program;
									(B)describe any step the State agency will
				take to encourage the involvement of Hispanic Serving Institutions and
				Historically Black Colleges and Universities in such program;
									(C)describe the
				specific, rigorous criteria to be used in selecting Teaching Fellows;
									(D)describe the procedures the State agency
				will use for the distribution of scholarships and administration of service
				obligation oversight;
									(E)provide assurances that each participating
				institution will be required to provide a full-time faculty member or
				administrator to serve as the State Teaching Fellows Program director at that
				institution, and to work closely with the State agency to administer the campus
				program and to create and execute the mandatory extracurricular enrichment
				programs and activities required by
				subparagraph (F); and
									(F)describe the
				mandatory extracurricular enrichment programs and activities that will be part
				of such program that—
										(i)are designed to
				motivate Teaching Fellows to become career educators;
										(ii)provide Teaching
				Fellows with a multidisciplinary education;
										(iii)are offered
				regularly during each year of schooling (including during intervals between
				periods of enrollment); and
										(iv)expose Teaching
				Fellows to the business, political, demographic, cultural, and economic
				climates of the State, and help Teaching Fellows develop leadership
				qualities.
										(3)Competitive
				selectionFrom the applications submitted by State agencies
				designated under
				paragraph (1), the Secretary shall
				approve those applications that the Secretary determines to be the most
				promising in carrying out the purposes of the State Teaching Fellows Program.
				Each such State agency whose application is selected by the Secretary to
				participate in the State Teaching Fellows Program shall receive funds to offer
				scholarships under this section. The Secretary shall determine the amount of
				funds to award to each such State agency based on the amount of the total
				appropriation for the State Teaching Fellows Program, the relative size of the
				State’s student population, and the cost of administering a viable State
				Teaching Fellows Program, as estimated by the Secretary.
								(d)Requirements for
				State receipt of Federal fundsEach State participating in the
				State Teaching Fellows Program shall provide assurances that—
								(1)the State agency and participating
				institutions shall, collectively, match the Federal funds provided under this
				section by providing at least 25 percent of the total cost of the State
				Teaching Fellows Program; and
								(2)funds received under this section will only
				be used to supplement the amount of funds that would, in the absence of such
				Federal funds, be made available from non-Federal sources for the purposes of
				this section, and not to supplant such funds.
								(e)Service
				requirement for Teaching FellowsEach individual selected as a Teaching
				Fellow and receiving scholarship assistance under this section shall, within 7
				years after graduation—
								(1)teach for 4 qualifying years at one or more
				public schools within the State that awarded such scholarship; or
								(2)teach for 3
				consecutive qualifying years (unless the recipient takes leave of absence,
				approved by the State agency on a case-by-case basis), at one or more public
				schools within such State that, at the time the recipient accepts employment,
				the local educational agency in which such school is located has identified for
				school improvement under section 1116(b) of the Elementary and Secondary
				Education Act of 1965.
								(f)Failure To meet
				service requirement
								(1)Obligation to
				repayThe State agency administering the State Teaching Fellows
				Program shall require that any Teaching Fellow who fails to meet the service
				requirement under
				subsection (e) shall repay a pro rata
				amount, as determined by such State agency, of the scholarship received from
				the State Teaching Fellows Program, and to pay interest on such pro rata amount
				at an annual rate of 10 percent until such pro rata amount is repaid.
								(2)ExceptionParagraph
				(1) shall not apply if the State agency finds that it is
				impossible for the Teaching Fellow to meet the service requirement under
				subsection (e) because of the death or
				permanent disability of the recipient.
								(3)Revolving
				fundingAny funds repaid by a Teaching Fellow pursuant to
				paragraph (1), together with any
				interest thereon, may be retained by the State agency for making available
				additional scholarships under this section, and for paying costs related to the
				disbursement of awards under this section, and the collection of payments under
				paragraph (1).
								(g)DefinitionsFor
				the purposes of this section:
								(1)Qualified
				yearThe term qualified
				year, with respect to the service required of a Teaching Fellow under
				subsection (e), means an academic year
				during which the Teaching Fellow teaches a minimum of six full calendar months
				within such academic year.
								(2)StateThe
				term State includes the several States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
								(3)State
				agencyThe term State agency means the agency
				designated pursuant to
				subsection (c)(1).
								(4)Teaching
				FellowsThe term Teaching Fellow means an individual
				selected for an award of financial assistance under this section.
								(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $200,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of the 4 succeeding fiscal years.
							212.Partnership
				Fellows Program
							(a)PurposesThe
				purposes of this section are—
								(1)to encourage members of the education
				community, such as education-related paraprofessionals and other school
				employees who are not yet certified teachers, to obtain a bachelor’s degree
				with a State license or certificate to teach; and
								(2)to encourage
				partnerships between associate’s degree-granting institutions and bachelor’s
				degree-granting institutions to reduce and remove common barriers that prevent
				many individuals described in
				paragraph (1) from completing such a
				degree.
								(b)Grants for State
				Partnership Fellows Programs
								(1)Use of
				fundsFrom the funds appropriated under
				subsection (f), the Secretary shall make
				grants available to States for the purpose of establishing State Partnership
				Fellows Programs to—
									(A)support the
				creation and maintenance of eligible partnerships; and
									(B)provide funds to
				eligible partnerships to award scholarships to Partnership Fellows, which shall
				be used to pay for tuition, fees, and other costs of attendance incurred by
				Partnership Fellows at institutions of higher education that are members of
				such eligible partnerships.
									(2)State agency to
				administer programThe
				governor (or chief executive officer) of each State desiring to receive a grant
				under this section shall designate a single State agency to administer the
				State Partnership Fellows Program. Such State agency shall have a full-time
				staff and may be a division of the State’s education department, a coordinating
				or governing board of higher education, an independent government agency, or a
				non-profit organization.
								(3)ApplicationA
				State agency designated under
				paragraph (2) shall submit an
				application to the Secretary at such time, in such a manner, and containing
				such information, as the Secretary may require. Such application shall—
									(A)describe—
										(i)the process by
				which the State agency solicited proposals from eligible partnerships within
				the State for participation in the State Partnership Fellows Program;
										(ii)any criteria used, in addition to the
				criteria described in
				subsection (c), to select from such
				proposals eligible partnerships to participate in the State Partnership Fellows
				Program; and
										(iii)any steps taken
				by the State agency to include the involvement of Hispanic Serving Institutions
				and Historically Black Colleges and Universities in the State Partnership
				Fellows Program;
										(B)provide a list of
				the eligible partnerships that have been selected for participation in the
				State Partnership Fellows Program, which shall include the names of the
				institutions of higher education that comprise the members of each such
				eligible partnership, and the proposals submitted by each such eligible
				partnership;
									(C)provide a detailed description of how the
				funds provided through such grant shall be allocated among eligible
				partnerships within the State; and
									(D)provide assurances
				that—
										(i)not less than 25
				percent of the total cost of the State Partnership Fellows Program shall be
				from non-Federal funds;
										(ii)the funds received under this section shall
				only be used to supplement the amount of funds that would, in the absence of
				such Federal funds, be made available from non-Federal sources for the purposes
				of this section, and not to supplant such funds; and
										(iii)not more than 20
				percent of the funds received under this section shall be used for
				administrative costs to carry out the State Partnership Fellows Program,
				including funds made available to eligible partnerships to—
											(I)support the
				creation and maintenance of such partnerships;
											(II)sponsor the mandatory extracurricular
				enrichment programs and activities for Partnership Fellows, as required by
				subsection (c)(3); and
											(III)collect payments under
				subsection (d)(4)(A).
											(4)Competitive
				selectionFrom applications
				submitted by State agencies for State Partnership Fellows Program grants, the
				Secretary shall award grants to those State agencies that the Secretary
				determines, based on such applications, to be the most promising in carrying
				out the purposes of this section.
								(c)Criteria for
				proposals from eligible partnershipsTo be eligible to receive a
				grant under this section, a State agency shall require each eligible
				partnership selected for participation in the State Partnership Fellows Program
				to have submitted a proposal that—
								(1)identifies the
				specific, rigorous criteria to be used by the eligible partnership to select
				Partnership Fellows, including outstanding service to school-age children, a
				firm commitment to the field of education, and aptitude to succeed as a
				teacher;
								(2)designates a full-time faculty member or
				administrator to serve as Partnership Fellows Program director or coordinator
				for the eligible partnership, who will work closely with the State agency to
				administer the program and to create and execute the mandatory extracurricular
				enrichment programs and activities required by
				paragraph (3);
								(3)describes the
				mandatory extracurricular enrichment programs and activities that will be part
				of such program that—
									(A)are designed to
				motivate Partnership Fellows to become career educators;
									(B)provide
				Partnership Fellows with a multidisciplinary education;
									(C)are offered
				regularly during each year of schooling (including during intervals between
				periods of enrollment); and
									(D)expose Partnership
				Fellows to the business, political, demographic, cultural, and economic
				climates of the State, and help the Partnership Fellows develop leadership
				qualities;
									(4)specifically describes how the eligible
				partnership will provide Partnership Fellows in rural or underserved
				communities access to the curriculum and mandatory extracurricular enrichment
				programs and activities created by the eligible partnership;
								(5)describes how the
				program will accommodate Partnership Fellows who maintain employment while
				pursuing a degree, including any available distance learning methods, evening
				and weekend programs, minimum credit requirements, or other programs;
								(6)describes the
				circumstances in which, and the amount with which, the eligible partnership
				will assist Partnership Fellows during the period of student teaching, in
				accordance with
				subsection (d)(2)(C), should they be
				financially unable (as determined by the State agency) to complete such period
				of student teaching;
								(7)provides an
				itemized account of how the eligible partnership plans to use the funds
				received under this section; and
								(8)provides
				assurances that scholarships to Partnership Fellows will be administered in
				accordance with the requirements of
				subsection (d).
								(d)Partnership
				Fellows scholarship administration
								(1)Selection of
				FellowsPartnership Fellows shall be selected by an eligible
				partnership from individuals who—
									(A)are United States citizens or aliens
				lawfully residing in the United States (other than as a nonimmigrant);
									(B)are residents of the
				State sponsoring the Partnership Fellows Program to which they are
				applying;
									(C)are—
										(i)education-related
				paraprofessionals, as such term is defined by the State agency of such State;
				or
										(ii)enrolled in an
				associate’s degree-granting institution;
										(D)meet the criteria
				established by the eligible partnership under
				subsection (c)(1); and
									(E)enter into a
				written agreement with the eligible partnership to fulfill the service
				requirement under
				paragraph (3) in exchange for receipt
				of the scholarship made available under this section.
									(2)Scholarship
				amountsScholarships to Partnership Fellows made available under
				this section—
									(A)in the case of a Partnership Fellow
				attending an institution of higher education on a full-time basis, as defined
				by the eligible partnership, shall be—
										(i)not less than
				$6,500 per year; and
										(ii)available for
				each year of undergraduate education required to obtain a bachelor’s degree
				with a State license or certificate to teach that the Partnership Fellow begins
				after being selected as a Partnership Fellow, which may include a fifth year of
				undergraduate education if a fifth year is required to obtain a bachelor’s
				degree with a State license or certificate to teach;
										(B)in the case of a Partnership Fellow
				attending an institution of higher education on less than a full-time basis, as
				defined by the eligible partnership, shall be—
										(i)the amount under
				subparagraph (A)(i), reduced in proportion to the degree to which that student
				is not so attending on a full-time basis; and
										(ii)available for a
				period not to exceed six years; and
										(C)in the case of a Partnership Fellow
				described in
				subparagraph (A) or (B), may be
				awarded during the period of student teaching, as permitted under
				subsection (c)(6).
									(3)Service
				requirement for Partnership FellowsEach Partnership Fellow shall, within 7
				years after graduating with a bachelor’s degree with a State license or
				certificate to teach—
									(A)teach for 4 qualifying years at one or more
				public schools within the State in which the eligible partnership that selected
				the Partnership Fellow is located; or
									(B)teach for 3
				consecutive qualifying years (unless the recipient takes leave of absence,
				approved by the State agency on a case-by-case basis), at one or more public
				schools within such State that, at the time the recipient accepts employment,
				the local educational agency in which such school is located has identified for
				school improvement under section 1116(b) of the Elementary and Secondary
				Education Act of 1965.
									(4)Failure to meet
				service requirement
									(A)Obligation to
				repayAny Partnership Fellow
				who fails to meet the service requirement under
				paragraph (3) shall repay to the
				eligible partnership that selected the Partnership Fellow, a pro rata amount,
				as determined by the State agency administering the State Partnership Fellows
				Program, of the scholarship received from the Partnership Fellows Program, and
				to pay interest on such pro rata amount at an annual rate of 10 percent until
				such pro rata amount is repaid.
									(B)ExceptionSubparagraph
				(A) shall not apply if the State agency finds that it is impossible for the
				Partnership Fellow to meet the service requirement under
				paragraph (3) because of the death or
				permanent disability of the Partnership Fellow.
									(C)Revolving
				fundingAny funds repaid by a Partnership Fellow pursuant to
				subparagraph (A), together with any
				interest thereon, shall be transferred by the eligible partnership to the State
				agency, and may be retained by the State agency for making available additional
				scholarships under this section, and for administrative costs related to the
				disbursement of such scholarships.
									(e)DefinitionsFor
				the purposes of this section:
								(1)Eligible
				partnershipThe term
				eligible partnership means a partnership agreement between at
				least one associate’s degree-granting institution and at least one bachelor’s
				degree-granting institution in which all members of the partnership agree
				to—
									(A)establish significantly similar curricula
				and degree requirements for individuals pursuing a bachelor’s degree with a
				State license or certification to teach;
									(B)ensure that credit earned by an individual
				at any institution that is a member of the eligible partnership is acceptable
				for full credit toward such a bachelor’s degree at any other member institution
				of the same eligible partnership that offers such bachelor’s degrees;
				and
									(C)jointly sponsor the mandatory
				extracurricular enrichment programs and activities required for Partnership
				Fellows under
				subsection (c)(3).
									(2)Partnership
				FellowThe term Partnership Fellow means an
				individual selected by an eligible partnership for a scholarship award under
				this section.
								(3)Qualifying
				yearThe term
				qualifying year, with respect to the service required of a
				Partnership Fellow under subsection (e), means an academic year during which
				the Partnership Fellow teaches a minimum of six full calendar months within
				such academic year.
								(4)StateThe
				term State includes the several States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
								(5)State
				agencyThe term State agency means the agency
				designated pursuant to
				subsection (b)(2).
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $100,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of the 4 succeeding fiscal
				years.
							.
			
